UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDRES CARRILLO, et al.,

                                       Plaintiffs,                    19 Civ. 1365 (PAE)
                        -v-
                                                                            ORDER
 KAY WATERPROOFING CORP., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Because of a scheduling conflict, the hearing on plaintiffs’ motion for default judgment

scheduled for February 7, 2020 at 2:30 p.m. is hereby rescheduled for February 7, 2020 at 9:30

a.m. Plaintiffs are directed to serve this order on defendants Monster Construction LLC (d/b/a

Monster Construction); Galicia Construction Co., Inc. (d/b/a Galicia Contracting and

Restoration); Galicia Contracting and Restoration Corp., a.k.a. Galicia Contracting Corp. (d/b/a

Galicia Contracting and Restoration); Saul Gonzalez; Ronald Duarte; and Eric Hermosillo; and

to file proof of such service by February 4, 2020.

       SO ORDERED.

                                                             
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: January 28, 2020
       New York, New York
